Opinion issued November 14, 2002 








In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-02-00510-CR
          01-02-00511-CR
____________

MARTIN MARMULEJO, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 9
Harris County, Texas
Trial Court Cause Nos. 1103362 and 1105931



MEMORANDUM  OPINION
 Appellant filed a motion to dismiss the above-referenced appeals.  The motion
is in writing, signed by appellant and counsel.  We have not yet issued a decision. 
Accordingly, the appeals are dismissed.  Tex. R. App. P. 42.2(a).
	The clerk of this Court is directed to issue mandates immediately.  Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Price. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Frank C. Price, former Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.